DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1, 3, 4, and 5 are allowable over the prior art of record because the prior art of record does not teach the limitations of claim 1 in combination with wherein the deposition preventing plate has a portion which lies opposite to the platen ring while keeping a clearance to the platen ring, and wherein a surface portion of the platen ring that lies opposite to the deposition preventing plate is made up of a high-emissivity layer having an emissivity higher than that of the low-emissivity layer.
The closest prior art of record to Wada et al. (U.S. Pat. 6,423,192) and Hosokawa et al. (EP 0 769 730 Al) fail to teach wherein a first surface portion of the platen ring, the first surface portion lying opposite to the hot plate, is made up of a low-emissivity layer having a lowered emissivity as a result of a surface treatment to a parent metal of the platen ring, wherein the deposition preventing plate has a portion which lies opposite to the platen ring while keeping a clearance to the platen ring, and wherein a second surface portion of the platen ring, the second surface portion lying opposite to the deposition preventing plate, is made up of a high-emissivity layer having an emissivity higher than that of the low-emissivity layer.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY GLENN MCDONALD whose telephone number is (571)272-1340. The examiner can normally be reached Hoteling: M-Th every Fri off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RODNEY G MCDONALD/Primary Examiner, Art Unit 1794                                                                                                                                                                                                        
RM
November 10, 2021